DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of Record, Mr. Feng Shan on March 3, 2022.

The application has been amended as follows: 
Claim 1 has been amended to read: 
A pet care tool, comprising: a work head, and a handle connected to the work head; wherein the handle is pivotally connected to the work head by a pivotal connection mechanism, which comprises an angle locking structure that can lock and unlock the connection angle of the work head and the handle in at least two angular positions, wherein the angle locking structure comprises: a plurality of linear inner teeth fixed to the work head and spaced apart in the circumferential direction, a plurality of linear outer teeth fixed to the handle and spaced apart in the circumferential direction, a ring gear adapted to the linear inner and linear outer teeth, and a ring gear drive assembly that drives the ring gear to move so as to be selectively in a first position or a second linear inner and linear outer teeth simultaneously mesh with the ring gear; and when the ring gear is in the second position, the linear inner teeth mesh with the ring gear while the linear outer teeth are separated from the ring gear, and wherein with the handle comprising two spaced work head connection ends, the pivotal connection mechanism comprises: two circular grooves disposed in the work head one in the left and one in the right, with their opening directions away from each other; the circular grooves are provided on corresponding circular groove walls with the linear inner teeth extending axially, which are spaced apart in the circumferential direction of the circular groove walls; two pin shafts respectively coaxially disposed in the two circular grooves, two outer ring gears respectively projecting into the two circular grooves and respectively movably sleeved outside the two pin shafts, the outer ring gears comprising: a circular ring body, the linear outer teeth fixed on the periphery of the circular ring body and extending along the axial direction of the circular ring body, and a limit inner flange fixed at an axially outer end of an inner hole of the circular ring body, with the linear outer teeth spaced apart along the outer circumferential direction of the circular ring body; two springs respectively sleeved outside the two pin shafts and axially clamped between the limit inner flange and the bottom wall of the circular grooves; central holes disposed through the work head connection ends; a plurality of side holes disposed through each of the work head connection ends and spaced apart on the periphery of each of the central holes; a plurality of limit engaging teeth disposed on opposite sides of the two work head connection ends and spaced apart along the outer circumferential direction of the central holes; and two unlocking buttons respectively axially movably 
Claim 10 has been amended to read: The pet care tool according to claim [[3]] 1, wherein the two work head connection ends are capable of moving toward or away from each other under the action of an external force, and the limit engaging teeth extend into the circular grooves.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach, either alone or in combination, the details of the angle locking structure to include the linear inner teeth, linear outer teeth, ring gear, and the handle comprising two spaced work head connection ends with two outer ring gears respectively projecting into the two circular grooves and respectively movably sleeved outside the two pin shafts, along with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644